Third District Court of Appeal
                               State of Florida

                            Opinion filed April 1, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1212
                         Lower Tribunal No. 12-24437
                             ________________


                    State Farm Insurance Company,
                                    Appellant,

                                        vs.

     Efrain Xirinachs, Ericson Xirinachs, and Maureen Ogden,
                                    Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Stanford Blake, Judge.

      Clark, Robb, Mason, Coulombe, Buschman & Charbonnet, and K.
Gutierrez; Russo Appellate Firm, P.A., and Elizabeth K. Russo and Christopher J.
Bailey, for appellant.

      Eduardo Gomez; Lopez & Best, and Virginia M. Best, for appellees.


Before SHEPHERD, C.J., and FERNANDEZ and LOGUE, JJ.

      LOGUE, J.
      State Farm Insurance Company appeals an order compelling appraisal in a

case arising from the Insureds’ supplemental claim for insurance benefits allegedly

incurred as a result of Hurricane Wilma. When ordering appraisal, the trial court

apparently assumed that the requisite standard to obtain appraisal is something less

than full compliance with post-loss obligations. This reasoning, according to the

Insureds, is supported by this court’s opinion in Citizens Property Insurance Corp.

v. Mango Hill Condominium Association 12, Inc., 54 So. 3d 578, 582 (Fla. 3d

DCA 2011), where we reversed an order compelling appraisal and remanded for an

evidentiary hearing on whether the insured “sufficiently complied” with post-loss

obligations. Neither the trial court nor the Insureds had the benefit of this court’s

recent opinion in State Farm Insurance Company v. Cardelles, 40 Fla. L. Weekly

D504 (Fla. 3d DCA Feb. 25, 2015), which clarified the law in this district.

      In Cardelles, this court explained that all post-loss obligations must be

satisfied before a trial court can exercise its discretion to compel appraisal: “a full

reading of Mango 12 . . . confirms that ‘sufficient compliance’ still requires that all

post-loss obligations be satisfied before the trial court can properly exercise its

discretion to compel appraisal.” Id. at D505.

      The Insureds in this case failed to comply with all post-loss obligations. For

example, they failed to produce necessary documentation and protect the property




                                          2
from further damage as required by the governing policy. Given their failure to

comply with these obligations, the trial court erred in ordering appraisal.

      Reversed and remanded.




                                          3